Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the examiner’s amendment was given in a telephone interview with Attorney Marc G. Martino on September 6th 2021. The application has been amended as follows:

	Claim 1 (Currently Amended) A radiation grill, comprising: 
a housing; 
radiators, which are arranged in the housing, configured to emit light energy;
a pullout, which, in a position retracted into the housing, closes an opening on a front side of the housing; 
wherein the pullout carries two glass plates arranged r said glass plates limiting between them a cooking chamber in the retracted position of the pullout, wherein the radiators are arranged outside of the cooking chamber between each of the two glass plates and a side wall of the housing to irradiate food in the cooking chamber by the emitted light energy from the radiators; and 

wherein the two glass plates are part of a radiant energy roasting insert which contains a plurality of mixing elements; 
including means for setting the mixing element into rotation; and 
wherein the radiant energy roasting insert is a drum that is rotatably mounted by an axle disposed within a slot of a holder that is attached to the pullout, wherein the glass plates form side walls of the drum and the drum has a peripheral wall which is connected to the side walls;
wherein the plurality of mixing elements are arranged in the drum, where each mixing element emanates from an inside surface of the peripheral wall extending towards the axle[[.]];
wherein reflectors are arranged on the side of the radiator facing away from the cooking chamber, which reflectors are concavely curved;
wherein a fan is arranged in the housing for cooling.

Claim 3 (Cancelled)

Claim 4 (Currently Amended) The radiation grill according to claim  [[3]] 1, wherein the reflectors are ceramic shells.

Claim 12 (Currently Amended) The radiation grill according to claim 1, wherein the peripheral wall has a sprocket on its outer side, via which sprocket the drum is configured to be set into rotation.

Claims 13-15 (Cancelled)

The following is an examiner’s statement of reasons for allowance:
	Allowance of claims 1-2, 4-7 and 12 are indicated because:
	The applicant’s argument on the Remark, filed on August 9th 2021 is persuasive, such that the prior art of record do not anticipate or render fairy obvious in combination to teach the additional limitations of the claimed invention in independent claims 1 above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761